Citation Nr: 1717325	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), including as due to herbicide agent exposure.

3.  Entitlement to service connection for right hand pain, swelling, and numbness, including as due to herbicide agent exposure. 

4.  Entitlement to service connection for left hand pain, swelling, and numbness, including as due to herbicide agent exposure. 

5.  Entitlement to service connection for right wrist pain, swelling, and numbness, including as due to herbicide agent exposure.

6.  Entitlement to service connection for left wrist pain, swelling, and numbness, including as due to herbicide agent exposure.

7.  Entitlement to service connection for right upper extremity pain and numbness, including as due to herbicide agent exposure.   

8.  Entitlement to service connection for left upper extremity pain and numbness, including as due to herbicide agent exposure.   


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's September 2016 tinnitus claim was denied by the Agency of Original Jurisdiction (AOJ) in October 2016.  In his appellate brief, the Veteran asked the Board to adjudicate this issue together with his hearing loss claim currently on appeal.  The Veteran has not yet filed a notice of agreement (NOD) for the tinnitus denial.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed NOD in writing and after a statement of the case has been furnished, a timely filed substantive appeal).  Therefore, the issue is not presently on appeal, and the Board cannot accept jurisdiction of it.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his July 2013 appeal, the Veteran requested a hearing with a Decision Review Officer (DRO).  The record does not reflect that the hearing was held or that the Veteran withdrew this request.  The RO should expand the hearing request to all issues remanded here and schedule the Veteran for this hearing.   

Also, in his July 2013 and December 2014 appeals, the Veteran requested Board hearings.  He was deemed a no show for a September 2015 videoconference hearing; however, there is no indication in the record that he was notified of this hearing date.  Moreover, the record shows that correspondence sent to him around that date was returned for an incorrect address.  In conjunction with the DRO hearing, the RO should ask the Veteran if he would like to be rescheduled for a Board hearing or withdraw this request. 

Bilateral hearing loss

In addition, it is necessary to schedule the Veteran for another VA audiological examination.  The March 2012 VA audiological examiner opined that it is less likely than not that the Veteran's bilateral hearing loss is related to his military service.  Unfortunately, this opinion is inadequate.  

First, the examiner did not appear to elicit or consider the Veteran's report of the onset and progression of his hearing loss.  In his August 2011 claim and June 2012 NOD, he stated that his hearing loss started soon after discharge.  Second, she primarily based her negative opinion on the Veteran's normal audiogram at discharge.  The United States Court of Appeals for Veterans Claims has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this case, the examiner identified both in-service and post-service noise exposure but did not provide a detailed discussion of why she considered the post-military noise exposure the most likely cause of his bilateral hearing loss.  In light of these deficiencies, the Board finds that a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

COPD 

The Veteran seeks service connection for COPD, including as due to herbicide agent exposure.  The record reflects that the Veteran served in Vietnam during the Vietnam era, and therefore is presumed to have been exposed to herbicides.  The Veteran may establish service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran reports a diagnosis of asthma as early as 1981, later discovered to be COPD, and regular treatment for COPD since at least 2008.  As yet, VA has not provided an examination to determine the likely cause of the Veteran's COPD.  As there is insufficient evidence of record to decide the claim, the Board finds that VA's duty to provide such examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the Board must remand the claim for a VA examination to determine the cause of the Veteran's COPD, including any relation to presumed herbicide agent exposure.  

Hand, wrist, and arm pain, swelling, and numbness

The Veteran also seeks service connection for hand, wrist, and arm conditions, including pain, swelling, and numbness.  Although the Veteran did not initially claim these conditions as secondary to herbicide agent exposure, he subsequently filed a claim for service connection for peripheral neuropathy due to herbicide agent exposure.  Here, the evidence reflects current treatment for complaints including numbness, tingling, and burning pain in the Veteran's hands, wrists, and arms.  Because the same symptoms may underlie both of these claims, the Board will broaden the claims on appeal here to include entitlement service connection due to herbicide agent exposure.  This affords the Veteran the broadest and most sympathetic review.  For the reasons discussed above, VA should afford the Veteran an examination to evaluate the nature and cause of his bilateral hand, wrist, and arm complaints including any relation to presumed herbicide exposure.  The RO should also provide the Veteran with an additional 38 C.F.R. § 3.159(b) notice letter which includes notice related to a claim based on herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluations or treatment he has received for the claims on appeal.  Of particular interest would be any records showing treatment for the claimed disabilities closer in time to the Veteran's discharge.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  Obtain for the claims file updated records of VA treatment the Veteran has received.

3.  Provide the Veteran with an additional 38 C.F.R. § 3.159(b) notice letter for his hand/wrist/arm claims which includes notice related to a claim based on herbicide exposure.

4.  Then, schedule the Veteran for a VA audiological examination with an appropriate examiner to determine the cause of his claimed bilateral hearing loss.  The examiner must review the claims file including any new evidence obtained pursuant to the directives above.  The examiner should elicit from the Veteran a complete history of his hearing loss, to include history of any military, occupational and recreational noise exposure and the circumstances, nature, and date of onset, all of which should be documented in the examination report. 

Based on the clinical examination and the lay and medical evidence of record, the examiner must provide an opinion on the following: 

Is there a 50 percent or greater probability (that is, is it at least as likely as not) that the Veteran's bilateral hearing loss is related or attributable to any incident of his military service to include excessive noise exposure? 

A detailed explanation (rationale) is requested for all opinions provided, preferably citing to supporting factual data and medical literature as appropriate.  The examiner should discuss the Veteran's lay contentions of record; history of pre- and post-service occupational and recreational noise exposure; all audiometric findings during service; all post-service audiometric findings; and the significance or lack thereof of threshold shifts on comparison of audiometric findings from the entrance and separation examinations.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

5.  Then, schedule the Veteran for a VA medical examination with an appropriate examiner to determine the nature and cause of his claimed COPD and bilateral hand/wrist/arm conditions.  The examiner must review the claims file, including any new evidence obtained pursuant to the directives above.  Based on the clinical examination and the lay and medical evidence of record, the examiner must provide an opinion on the following for each disability: is there a 50 percent or greater probability (that is, is it at least as likely as not) that the identified disability is related or attributable to his military service, including herbicide exposure therein?

A detailed explanation (rationale) is requested for all opinions provided, preferably citing to supporting factual data and medical literature as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

6.  Then, schedule the Veteran for a DRO hearing to afford the Veteran and his representative the opportunity to present evidence and arguments regarding the claims on appeal. The transcript of the hearing must be added to the claims file.  In conjunction with this hearing, confirm with the Veteran whether he still seeks a Board hearing.

7.  Then, after ensuring that the requested examinations comply with the remand specifications, and after any further development deemed necessary, readjudicate these claims.  If these claims continue to be denied, send the Veteran a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).






